In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-21-00274-CV
    ___________________________

  IN THE INTEREST OF A.A., A CHILD


  On Appeal from the 271st District Court
           Wise County, Texas
      Trial Court No. CV20-03-176


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT 1

      We have considered appellant’s “Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      Per Curiam

Delivered: October 28, 2021




      1
        By order dated October 19, 2021, we abated the appeal and remanded the case
to the trial court for, in part, a determination of whether appellant wished to pursue
the appeal. We hereby reinstate the appeal to dispose of her motion to dismiss.

                                           2